Exhibit 10.1

CONFIDENTIAL
HANMI FINANCIAL CORPORATION
Common Stock Purchase Agreement
June 27, 2011
WOORI INVESTMENT & SECURITIES
23-4 Yoido-dong Youngdungpo-gu
Seoul 150-725 Korea
Ladies and Gentlemen:
     Hanmi Financial Corporation, a Delaware corporation (the “Company”),
proposes to issue and sell to you (the “Purchaser”) that number of shares of
common stock, par value $0.001 per share (the “Common Stock”), of the Company as
determined pursuant to the calculation set forth in Section 1(a) below (the
“Shares”). The issuance and sale to the Purchaser of the Shares is to be
consummated immediately subsequent to the closing of the issuance and sale of
shares of the Company’s Common Stock in its proposed public offering (the
“Public Offering”) pursuant to an Underwriting Agreement to be entered into by
and between the Company and FBR Capital Markets & Co. (the “Underwriter”). Such
Underwriting Agreement, in the form executed by the Company and the Underwriter
in connection with the Public Offering, is referred to herein as the
“Underwriting Agreement”.
     The Company has filed with the Securities and Exchange Commission (the
“SEC”), a registration statement on Form S-3 (No. 333-163206) including a
prospectus (the “Registration Statement”), for the registration of the shares to
be sold in the Public Offering (the “Public Offering Shares”) under the
Securities Act of 1933, as amended (the “Securities Act”), and the rules and
regulations thereunder (the “Securities Act Regulations”). The term “Base
Prospectus” means the prospectus dated November 30, 2009 included in the
Registration Statement, including all information incorporated by reference
therein. The term “Prospectus Supplement” means the final prospectus supplement
specifically relating to the Public Offering Shares in the form first filed with
the SEC pursuant to Rule 424 under the Securities Act, including all information
incorporated by reference therein. The term “Prospectus” means the Base
Prospectus together with the Prospectus Supplement. The term “Preliminary
Prospectus” means the preliminary form of the Prospectus in the form filed with
the SEC in connection with the Public Offering pursuant to Rule 424 of the
Securities Act Regulations.
     1. Purchase of the Shares by the Purchaser.
          (a) The Company agrees to issue and sell the Shares to the Purchaser
as provided in this agreement (the “Agreement”), and the Purchaser agrees to
purchase from the Company the Shares at a price per share (the “Purchase Price”)
equal to the per share public offering price in the Public Offering (prior to
any underwriting discounts and commissions) (the “Offering Price”). The number
of shares to be sold by the Company and purchased by the Purchaser shall equal
that number of shares equal to 4.9 percent of the Company’s issued and

 



--------------------------------------------------------------------------------



 



outstanding Common Stock (after taking into account the issuance of the shares
in the Public Offering); provided, however, if such share amount shall result in
the Purchaser becoming the single stockholder of record or beneficial owner of
the largest amount of the Company’s outstanding Common Stock at the closing
(after taking into account the issuance of the shares in the Public Offering),
then the number of shares to be sold by the Company and purchased by the
Purchaser shall be reduced by a number such that the Purchaser becomes the
stockholder of record or beneficial owner of one (1) share less than the
stockholder of the second largest amount of the Company’s outstanding Common
Stock at the closing.
          (b) Payment for the Shares shall be made by wire transfer in
immediately available funds to the account specified by the Company to the
Purchaser, at the location and at the time of the closing of the Public
Offering, subject to the satisfaction of the conditions set forth herein. The
time and date of such payment for the Shares is referred to herein as the
“Closing Date”. On the Closing Date, the Company shall deliver to the Purchaser
a certificate executed by an officer of the Company specifying the exact number
of shares that are being purchased by the Purchaser and the purchase price that
is being paid therefor.
     Payment for the Shares to be purchased on the Closing Date shall be made
against delivery to the Purchaser of the Shares registered in the name of the
Purchaser, which Shares shall be uncertificated shares.
     2. Registration Rights. In connection with the purchase of the Shares, the
Purchaser and the Company agree to enter into a Registration Rights Agreement
containing customary terms and provisions for the resale registration of
securities purchased in a private placement (the “Rights Agreement”), solely for
the purpose of providing the Purchaser with registration rights with respect to
the Shares; provided, however, the Rights Agreement shall provide (i) a covenant
by the Company to file the resale registration statement within 45 calendar days
following the receipt by the Company of a notice from Purchaser exercising its
registration right (the “Demand Notice”) in the case of any registration
eligible to made on Form S-3 or comparable form, or within 60 calendar days
following the receipt of the Demand Notice by the Company in the case of any
registration made on Form S-1 or comparable form; and (ii) a covenant by the
Company to use its commercially reasonable efforts to cause the registration
statement to be declared effective by the SEC as soon as practicable.
     3. Representations and Warranties of the Company. The Company hereby
represents and warrants to the Purchaser as of the date hereof and as of the
Closing Date (except for the representations and warranties that specify that
they are made as of the date that the Underwriting Agreement is entered into by
the Company and the Underwriter (the “UA Execution Date”) and as of the Closing
Date, which shall be made as of the UA Execution Date and as of the Closing
Date):
          (a) Organization and Qualification. The Company has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the State of Delaware, with power and authority (corporate and other) to
own its properties and conduct its business as now conducted, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
where the failure

2



--------------------------------------------------------------------------------



 



to so qualify or be in good standing in any such jurisdiction would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. For purposes of this Section 3, “Material Adverse Effect” means
any material adverse change, or any development involving a prospective material
adverse change, (i) in or affecting the general affairs, management,
consolidated financial position, consolidated stockholders’ equity or
consolidated results of operations of the Company and its subsidiaries, taken as
a whole, or (ii) that could adversely affect, prevent or delay, in any material
respect, the ability of Company to perform any of its covenants or obligations
under this Agreement or the Rights Agreement, or to consummate the sale and
issuance of the Shares or the other transactions contemplated hereby and
thereby.
          (b) Authorization; Enforceability. The Company has the requisite
corporate power and authority to enter into this Agreement and the Rights
Agreement and to perform its obligations hereunder and thereunder. All corporate
action on the part of the Company, its officers, directors and stockholders
necessary for the authorization, execution and delivery of this Agreement and
the Rights Agreement, the performance of all obligations of the Company
hereunder and thereunder, and the authorization, issuance and delivery of the
Shares has been taken and no other corporate proceedings on the part of the
Company, its officers, directors or stockholders are necessary to authorize and
approve this Agreement, the Rights Agreement or the transactions contemplated
hereby and thereby. Each of this Agreement and the Rights Agreement has been
duly executed and delivered by the Company and constitutes (or will constitute
at the Closing Date) the valid and legally binding obligations of the Company,
enforceable against the Company in accordance with its terms (i) except as
limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance, and any other laws of general application affecting
enforcement of creditors’ rights generally, and as limited by laws relating to
the availability of specific performance, injunctive relief, or other equitable
remedies, or (ii) to the extent the indemnification provisions contained in the
Rights Agreement may be limited by applicable federal or state securities laws.
          (c) Valid Issuance of Shares. The Shares have been duly authorized
and, when issued and delivered against payment therefor as provided herein, will
be validly issued and fully paid and non-assessable, and as of the UA Execution
Date and the Closing Date will conform to the description of the Company’s
Common Stock contained in the Prospectus.
          (d) No Conflicts. The issue and sale of the Shares, the compliance by
the Company with this Agreement and the Rights Agreement and the consummation of
the transactions herein and therein contemplated will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Company or any of its
subsidiaries is a party or by which the Company or any of its subsidiaries is
bound or to which any of the property or assets of the Company or any of its
subsidiaries is subject, (ii) result in any violation of the provisions of the
Certificate of Incorporation or Bylaws of the Company, each as amended to date,
or (iii) result in any violation of any statute or any order, rule or regulation
of any court or governmental agency or body having jurisdiction over the Company
or any of its subsidiaries or any of their properties, except in the case of
(i) and (iii), as would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the issue and sale of the Shares by
the

3



--------------------------------------------------------------------------------



 



Company or the consummation by the Company of the transactions contemplated by
this Agreement or the Rights Agreement, except (A) such consents, approvals,
authorizations, orders, registrations or qualifications as may be required under
Regulation D of the Securities Act of 1933, as amended (the “Securities Act”),
state securities or Blue Sky laws, or (B) where the failure to obtain any such
consent, approval, authorization, order, registration or qualification would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (e) No Violation or Default. Neither the Company nor any of its
subsidiaries is (i) in violation of its Certificate of Incorporation or Bylaws,
each as amended to date, or (ii) in default in the performance or observance of
any obligation, agreement, covenant or condition contained in any indenture,
mortgage, deed of trust, loan agreement, lease or other agreement or instrument
to which it is a party or by which it or any of its properties may be bound,
except in the case of (ii) for such defaults as would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
          (f) Description of Capital Stock. As of the UA Execution Date and as
of the Closing Date, the statements set forth in the Prospectus under the
caption “Description of Capital Stock”, insofar as they purport to constitute a
summary of the terms of the Company’s capital stock, are accurate, complete and
fair in all material respects.
          (g) Broker. The Company has not, and no director, officer or employee
of it has, employed any broker or finder, or incurred or will incur any
broker’s, finder’s or similar fees, commissions or expenses, in each case in
connection with the transactions contemplated by this Agreement.
          (h) Registration Statement.
               (i) The Company has prepared and filed the Registration Statement
in conformity with the requirements of the Securities Act and the Securities Act
Regulations, which became effective as of November 30, 2009, which provide for
the offering of Common Stock and other securities of the Company, including the
offering of the Public Offering Shares, from time to time in accordance with
Rule 415(a)(1)(x) of the Securities Act Regulations, and such amendments thereof
as may have been required. The Company and the proposed Public Offering meet the
requirements and comply with the conditions for the use of Form S-3 under the
Securities Act. The Company has complied, to the SEC’s satisfaction, with all
requests of the SEC for additional or supplemental information. Any Rule 462(b)
Registration Statement has become effective under the Securities Act. No stop
order suspending the effectiveness of the Registration Statement or any Rule
462(b) Registration Statement has been issued by the SEC, and no proceedings for
that purpose have been instituted or are pending or, to the Company’s knowledge,
are contemplated or threatened by the SEC, and any request received by the
Company on the part of the SEC for additional information has been complied
with.
               (ii) The Registration Statement and any Rule 462(b) Registration
Statement, as of their effective dates and as of the date hereof, did not, do
not and will not contain an untrue statement of a material fact or omit to state
a material fact required to be stated therein or necessary to make the
statements therein not misleading; and the Preliminary

4



--------------------------------------------------------------------------------



 



Prospectus does not, and the Prospectus or any amendment or supplement thereto
will not, as of the applicable filing date, the UA Execution Date and the
Closing Date, contain an untrue statement of a material fact or omit to state a
material fact necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; provided, however,
that the Company makes no warranty or representation with respect to any
statement contained in or omitted from the Registration Statement, the
Preliminary Prospectus or the Prospectus in reliance upon and in conformity with
the information concerning the Underwriter and furnished in writing by or on
behalf of the Underwriter through the Underwriter to the Company expressly for
use therein.
          (i) Prospectus. The Preliminary Prospectus when filed and the
Registration Statement as of each effective date and as of the UA Execution Date
complied or will comply, and the Prospectus and any further amendments or
supplements to the Registration Statement, the Preliminary Prospectus or the
Prospectus will, when they become effective or are filed with the SEC, as the
case may be, comply, in all material respects with the requirements of the
Securities Act and the Securities Act Regulations.
          (j) Issuer Free Writing Prospectus. The term “Issuer Free Writing
Prospectus” means any issuer free writing prospectus, as defined in Rule 433 of
the Securities Act Regulations. The term “Free Writing Prospectus” means any
free writing prospectus, as defined in Rule 405 of the Securities Act
Regulations. Each Issuer Free Writing Prospectus, if any, as of its issue date
and at all subsequent times through the Closing Date did not, does not and will
not include any information that conflicted, conflicts or will conflict with the
information contained in the Registration Statement. As of its issue date or
date of first use and at all subsequent times through the UA Execution Date,
each Issuer Free Writing Prospectus, if any, when considered together with the
rest of the disclosure package used by the Underwriter pursuant to the
Underwriting Agreement (the “Disclosure Package”), did not, and at the time of
each sale of the Public Offering Shares and at the Closing Date, each such
Issuer Free Writing Prospectus will not, contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided, however, that the Company makes no warranty or
representation with respect to any statement contained in or omitted from the
Disclosure Package in reliance upon and in conformity with the information
concerning the Underwriter and furnished in writing by the Underwriter to the
Company expressly for use therein.
          (k) Free Writing Prospectuses. The Company is eligible to use Free
Writing Prospectuses in connection with this offering pursuant to Rules 164 and
433 under the Securities Act; any Free Writing Prospectus that the Company is
required to file pursuant to Rule 433(d) under the Securities Act Regulations
has been, or will be, filed with the SEC in accordance with the requirements of
the Securities Act and the Securities Act Regulations; and each Free Writing
Prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act Regulations or that was prepared by or on behalf
of or used by the Company complies or will comply in all material respects with
the requirements of the Securities Act and the Securities Act Regulations.
     4. Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as of the date hereof and as of the
Closing Date that:

5



--------------------------------------------------------------------------------



 



          (a) Organization and Qualification. The Purchaser has been duly
incorporated and is validly existing as a corporation in good standing under the
laws of the country of Korea, with power and authority (corporate and other) to
own its properties and conduct its business as now conducted, and has been duly
qualified as a foreign corporation for the transaction of business and is in
good standing under the laws of each jurisdiction in which it owns or leases
properties or conducts any business so as to require such qualification, except
where the failure to so qualify or be in good standing in any such jurisdiction
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect. For purposes of this Section 4, “Material Adverse
Effect” means any material adverse change, or any development involving a
prospective material adverse change, (i) in or affecting the general affairs,
management, consolidated financial position, consolidated stockholders’ equity
or consolidated results of operations of the Purchaser and its subsidiaries,
taken as a whole, or (ii) that could adversely affect, prevent or delay, in any
material respect, the ability of the Purchaser to perform any of its covenants
or obligations under this Agreement or the Rights Agreement, or to consummate
the purchase of the Shares or the other transactions contemplated hereby and
thereby.
          (b) Authorization; Enforceability. The Purchaser has the requisite
corporate or other applicable organizational power and authority to enter into
this Agreement and the Rights Agreement and to perform its obligations hereunder
and thereunder. All corporate or other applicable organizational action on the
part of the Purchaser, its officers, directors and stockholders necessary for
the authorization, execution and delivery of this Agreement and the Rights
Agreement, and the performance of all obligations of the Purchaser hereunder and
thereunder has been taken and no other corporate or other applicable
organizational proceedings on the part of the Purchaser, its officers, directors
or stockholders are necessary to authorize and approve this Agreement, the
Rights Agreement or the transactions contemplated hereby and thereby. Each of
this Agreement and the Rights Agreement has been duly executed and delivered by
the Purchaser and constitutes (or will constitute at the Closing Date) the valid
and legally binding obligations of the Purchaser, enforceable against the
Purchaser in accordance with its terms (i) except as limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, and
any other laws of general application affecting enforcement of creditors’ rights
generally, and as limited by laws relating to the availability of specific
performance, injunctive relief, or other equitable remedies, or (ii) to the
extent the indemnification provisions contained in the Rights Agreement may be
limited by applicable federal or state securities laws.
          (c) No Conflicts. The purchase of the Shares, the compliance by the
Purchaser with this Agreement and the Rights Agreement and the consummation of
the transactions herein and therein contemplated will not (i) conflict with or
result in a breach or violation of any of the terms or provisions of, or
constitute a default under, any indenture, mortgage, deed of trust, loan
agreement or other agreement or instrument to which the Purchaser or any of its
subsidiaries is a party or by which the Purchaser or any of its subsidiaries is
bound or to which any of the property or assets of the Purchaser or any of its
subsidiaries is subject, (ii) result in any violation of the provisions of the
corporate charter documents of the Purchaser, or (iii) result in any violation
of any statute or any order, rule or regulation of any court or governmental
agency or body having jurisdiction over the Purchaser or any of its subsidiaries
or any of their properties, except in the case of (i) and (iii), as would not,
individually or in the aggregate, reasonably be

6



--------------------------------------------------------------------------------



 



expected to have a Material Adverse Effect; and no consent, approval,
authorization, order, registration or qualification of or with any such court or
governmental agency or body is required for the purchase of the Shares by the
Purchaser or the consummation by the Purchaser of the transactions contemplated
by this Agreement or the Rights Agreement, except where the failure to obtain
any such consent, approval, authorization, order, registration or qualification
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.
          (d) Purchase Entirely for Own Account. The Purchaser hereby confirms
that the Shares will be acquired for investment for the Purchaser’s own account,
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, and that the Purchaser has no present intention of selling,
granting any participation in, or otherwise distributing the same. By executing
this Agreement, the Purchaser further represents that the Purchaser does not
presently have any contract, undertaking, agreement or arrangement with any
person to sell, transfer or grant participations to such person or to any third
person, with respect to any of the Shares.
          (e) Disclosure of Information. The Purchaser believes it has received
all the information it considers necessary or appropriate for deciding whether
to purchase the Shares. The Purchaser further represents that it has had an
opportunity to ask questions and receive answers from the Company regarding the
terms and conditions of the offering of the Shares.
          (f) Restricted Securities. The Purchaser understands that the Shares
are being issued in a transaction that was not, and will not be, registered
under the Securities Act by reason of a specific exemption from the registration
provisions of the Securities Act which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of the Purchaser’s
representations as expressed herein. The Purchaser understands that the Shares
are “restricted securities” under applicable U.S. federal and state securities
laws and that, pursuant to these laws, the Purchaser must hold the Shares
indefinitely unless they are registered with the SEC and qualified by state
authorities, or an exemption from such registration and qualification
requirements is available. The Purchaser acknowledges that the Company has no
obligation to register or qualify the Shares for resale. The Purchaser further
acknowledges that if an exemption from registration or qualification is
available, it may be conditioned on various requirements including, but not
limited to, the time and manner of sale, the holding period for the Shares, and
on requirements relating to the Company which are outside of the Purchaser’s
control, and which the Company is under no obligation and may not be able to
satisfy.
          (g) Legends. The Purchaser understands that the Shares may bear one or
all of the following legends:
               (i) “THE SHARES REPRESENTED BY THIS CERTIFICATE WERE ISSUED IN A
TRANSACTION THAT WAS NOT REGISTERED UNDER THE SECURITIES ACT OF 1933, AND HAVE
BEEN ACQUIRED FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE
SALE OR DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED
WITHOUT AN EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF
COUNSEL IN A FORM REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933.”

7



--------------------------------------------------------------------------------



 



               (ii) Any legend required by the Blue Sky laws of any state to the
extent such laws are applicable to the Shares represented by the certificate so
legended.
          (h) Accredited Investor. The Purchaser is an accredited investor as
defined in Rule 501(a) of Regulation D promulgated under the Securities Act. The
Purchaser’s principal place of business is set forth in Section 8 below.
          (i) Broker. The Purchaser has not, and no director, officer or
employee of it has, employed any broker or finder, or incurred or will incur any
broker’s, finder’s or similar fees, commissions or expenses, in each case in
connection with the transactions contemplated by this Agreement.
     5. Conditions of Purchaser’s Obligations. The obligation of the Purchaser
to purchase the Shares on the Closing Date as provided herein is subject to the
following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Company contained herein shall be true and correct on the date hereof and
on and as of the Closing Date (except to the extent any such representations and
warranties expressly relate to an earlier date, in which case, as of such
earlier date, and except for the representations and warranties that specify
that they are made as of the UA Execution Date and as of the Closing Date, in
which case, as of the UA Execution Date and as of the Closing Date).
          (b) Public Offering Shares. The Underwriter shall have purchased,
immediately prior to the purchase of the Shares by the Purchaser hereunder, the
Public Offering Shares at the same purchase price (less any underwriting
discounts or commissions) per share payable by the Purchaser hereunder.
          (c) No Legal Impediment to Issuance. No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the Shares;
and no injunction or order of any federal, state or foreign court shall have
been issued that would, as of the Closing Date, prevent the issuance or sale of
the Shares.
     6. Conditions of Company’s Obligations. The obligation of the Company to
issue and sell the Shares on the Closing Date as provided herein is subject to
the following conditions:
          (a) Representations and Warranties. The representations and warranties
of the Purchaser contained herein shall be true and correct on the date hereof
and on and as of the Closing Date (except to the extent any such representations
and warranties expressly relate to an earlier date, in which case, as of such
earlier date).
          (b) Public Offering Shares. The Underwriter shall have purchased,
immediately prior to the issuance and sale of the Shares by the Company
hereunder, the Public Offering Shares at the same purchase price (less any
underwriting discounts or commissions) per share payable by the Purchaser
hereunder.

8



--------------------------------------------------------------------------------



 



          (c) No Legal Impediment to Issuance. No action shall have been taken
and no statute, rule, regulation or order shall have been enacted, adopted or
issued by any federal, state or foreign governmental or regulatory authority
that would, as of the Closing Date, prevent the issuance or sale of the Shares;
and no injunction or order of any federal, state or foreign court shall have
been issued that would, as of the Closing Date, prevent the issuance or sale of
the Shares.
     7. Termination. This Agreement shall automatically terminate upon the
earliest to occur of (i) the written consent of each of the Company and the
Purchaser, (ii) following the execution of the Underwriting Agreement, the
termination of such Underwriting Agreement in accordance with its terms, or
(iii) July 31, 2011, if the closing of the Public Offering has not occurred on
or prior to such date.
     8. Miscellaneous.
          (a) Confidentiality. The Company and the Purchaser acknowledge that
they have previously executed a non-disclosure agreement dated May 17, 2011 (the
“Confidentiality Agreement”), which shall continue in full force and effect in
accordance with its terms.
          (b) Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if mailed or transmitted
and confirmed by any standard form of telecommunication.
If to the Company:
Hanmi Financial Corporation
3660 Wilshire Boulevard
Penthouse Suite A
Los Angeles, CA 90010
Fax: (213) 639-5617
Attention: Mark Yoon
With a copy to:
Greenberg Traurig, LLP
2450 Colorado Avenue
Suite 400 East
Santa Monica, CA 90404
Fax: (310) 586-0556
Attention: Mark Kelson
If to the Purchaser:
WOORI INVESTMENT & SECURITIES
23-4 Yoido-dong Youngdungpo-gu Seoul 150-725 Korea
          (c) Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of the State of Delaware. No party shall have the
right to assign any of

9



--------------------------------------------------------------------------------



 



its rights or obligations under this Agreement without, in the case of the
Purchaser, the prior written consent of the Company, and in the case of the
Company, the Purchaser.
          (d) Jurisdiction; Venue. With respect to any disputes arising out of
or related to this Agreement, the parties consent to the exclusive jurisdiction
of, and venue in, the state courts in Los Angeles County in the State of
California (or in the event of exclusive federal jurisdiction, the courts of the
Central District of California).
          (e) Waiver of Jury Trial. The Company and the Purchaser hereby
irrevocably waive, to the fullest extent permitted by applicable law, any and
all right to trial by jury in any legal proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby.
          (f) California Corporate Securities Law. THE SALE OF THE SECURITIES
THAT ARE THE SUBJECT OF THIS AGREEMENT HAS NOT BEEN QUALIFIED WITH THE
COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH
SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR
PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPT
FROM QUALIFICATION BY SECTION 25100, 25102, OR 25105 OF THE CALIFORNIA
CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS AGREEMENT ARE EXPRESSLY
CONDITIONED UPON THE QUALIFICATION BEING OBTAINED, UNLESS THE SALE IS SO EXEMPT.
          (g) Persons Entitled to Benefit of Agreement. This Agreement shall
inure to the benefit of and be binding upon the parties hereto and their
respective successors. Nothing in this Agreement is intended or shall be
construed to give any other person any legal or equitable right, remedy or claim
under or in respect of this Agreement or any provision contained herein.
          (h) Survival. The respective representations, warranties and
agreements of the Company and the Purchasers contained in this Agreement shall
survive the delivery of and payment for the Shares and shall remain in full
force and effect, regardless of any investigation made by or on behalf of the
Company or the Purchaser.
          (i) Entire Agreement. This Agreement, the Rights Agreement, the
Lock-Up Agreement and the Confidentiality Agreement constitute the full and
entire understanding and agreement between the parties with regard to the
specific subject matter hereof, and any and all other written or oral agreements
relating to the specific subject matter hereof existing between the parties
hereto are expressly cancelled.
          (j) Counterparts. This Agreement may be signed in counterparts (which
may include counterparts delivered by any standard form of telecommunication),
each of which shall be an original and all of which together shall constitute
one and the same instrument.
          (k) Amendments or Waivers. No amendment or waiver of any provision of
this Agreement, nor any consent or approval to any departure therefrom, shall in
any event be effective unless the same shall be in writing and signed by the
parties hereto.

10



--------------------------------------------------------------------------------



 



          (l) Headings. The headings herein are included for convenience of
reference only and are not intended to be part of, or to affect the meaning or
interpretation of, this Agreement.
     If the foregoing is in accordance with your understanding, please indicate
your acceptance of this Agreement by signing in the space provided below.

            Very truly yours,

HANMI FINANCIAL CORPORATION
      By   /s/ Jay S. Yoo         Jay S. Yoo        President and Chief
Executive Officer     

11



--------------------------------------------------------------------------------



 



CONFIDENTIAL

          Accepted: June 27, 2011  WOORI INVESTMENT & SECURITIES
      By   /s/ Sung Ho Hwang         Sung Ho Hwang,        President and Chief
Executive Officer     

[Signature Page to Hanmi Financial Corporation Common Stock Purchase Agreement]

 